Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 6/9/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites “small-molecule agent.”  The term “small-molecule” is a relative term which renders the claim indefinite. The term “small-molecule” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Applicant argues that the artisan would understand that some compounds referenced in the application, such as antibiotics, are small-molecule agents, and others, such as nucleic acids, are not small-molecule agents.  Applicant argues that the existence of a Wikipedia page devoted to small molecules is evidence that the term “small molecule” is a term of art, and 3000 US Patents since the year 1976 have included the term “small molecule” in claims, which confirms that the term “small molecule” is a definite term.
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s citation of Wikipedia (hyperlink only provided) as evidence that the metes and bounds of “small-molecule” are clear, the examiner notes that Wikipedia is a user-edited website and no faith is given to information from Wikipedia that is not independently collaborated elsewhere.  Regarding applicant’s argument that 3000 US Patents since the year 1976 have included the term in claims (hyperlink only provided), the examiner’s response is that each application is considered on its own merits.   The present application does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, and applicant in their response has not pointed to a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, but has only asserted that the limitation is clear.  Although relative terms like “small” appear in patent claims, the scope of what constitutes “small” and “not small” have to be clear.  In the present case, there is no art recognized definition of under what molecular weight or molecular radius a molecule needs to have to be considered a “small molecule.”  As the metes and bounds of this term is not clear in the art, and varies depending on what practioner is doing the anaylsis, the burden falls on applicant’s disclosure for the artisan to know what the metes and bounds of “small molecule” are within the meaning of applicant’s invention.   In the present case, the application has not provided a definition of small molecule, has not supported this term through a representative number of examples, nor given a standard for ascertaining how small a molecule needs to be (molecular weight, molecular radius) to be considered a small molecule.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10, 12, 19-20, and 35 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2015/095608 A1 to Pan.  Pan teaches a composition for delivering a therapeutic agent (para [0019] "an oral care composition comprising the core shell silica particles as defined above for use in reducing or eliminating malodor in the oral cavity of a patient in need thereof') comprising: a particle comprising a porous silicon core (para [0008] ''The present invention provides core shell silica particles, wherein each core shell silica particle comprises a silica core"; para [0193] "CSS [core shell silica] can be made from any kind of silica materials, for example ... porous particles like amorphous dental silica abrasives"); a layer on the surface of the porous silicon core comprising a metal silicate (para [0008] "a surface of the silica core etched with a metal silicate, wherein the metal silicate is a silicate of: i) a divalent metal ion, a trivalent metal ion, or a tetravalent metal ion, or; ii) a monovalent metal ion and one or more of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion"); and a therapeutic agent (para [0101] "In an embodiment of an oral care composition, the composition further comprises an additional anti­ malodor agent. In an embodiment, the additional anti-malodor compound is a known odor- controlling agent"; para [0106] "The oral care composition may further comprise an anti-bacterial agent"; para [0110] "The composition may further include anti-caries agents, desensitizing agents, ... an active agent for prevention or treatment of a condition or disorder of hard or soft tissue of the oral cavity"; para [0120] "An embodiment of the composition optionally comprises one or more further active materials), which is operable for the prevention or treatment of a condition or disorder of hard or soft tissue of the oral cavity, the prevention or treatment of a physiological disorder or condition, or to provide a cosmetic benefit").   Pan further teaches that each core shell silica particle comprises a silica core, and a surface of the porous silica core is etched with metal silicate (abstract; paragraphs 8-13), wherein the silica is chosen from precipitates silica, which comprise mesoporous quartz crystalline silica SiO2 (paragraphs 48-52).  This is a porous silicon core comprising an etched crystalline silicon material.  This is a porous silicon core comprising an etched crystalline silicon material.   Regarding claim 4, Pan discloses the composition of claim 1, wherein the layer on the surface of the particle comprises a divalent metal silicate (para [0008] "a surface of the silica core etched with a metal silicate, wherein the metal silicate is a silicate of: i) a divalent metal ion, a trivalent metal ion, or a tetravalent metal ion, or; ii) a monovalent metal ion and one or more of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion").  Regarding claim 5, Pan discloses the composition of claim 4, wherein the layer on the surface of the particle comprises a calcium silicate (para [0008] "a surface of the silica core etched with a metal silicate, wherein the metal silicate is a silicate of: i) a divalent metal ion, a trivalent metal ion, or a tetravalent metal ion"; para [0154] "The second metal ion may be a divalent metal ion, a trivalent metal ion, a tetravalent metal ion or mixtures thereof. The second metal ion may be a group 2 metal ion, a transition metal ion, a group 13 metal ion, a group 14 metal ion or mixtures thereof. Preferably the second metal ion is Ca2+"). Regarding claim 6, Pan discloses the composition of claim 1, wherein the porous silicon core has a diameter of about 1 nm to about 1 cm (para [0074] "the d(0.5) value of the CSS particles may be from 5 nm to 20 nm"; para (0075] "the d(0.5) value of the CSS particles may be from 10 nm to 15 nm"; para (0076] "the d(0,5) value of the particles may be from 5 nm to 12 nm"; para [0077] "The d(0.5) or d50 of the particles is the diameter (typically in microns) that splits the distribution with half the population above and half below this diameter'').   Regarding claim 7, Pan discloses the composition of claim 6, wherein the layer on the surface of the porous silicon core has a thickness of between 1 and 90 percent of the diameter of the core (para [0032] "Figure 3 shows a schematic of a core shell silica particle"; Figure 3, showing the layer on the surface of the porous silicon core has a thickness of between 1 and 90 percent of the diameter of the core).  Regarding claim 10, Pan discloses the composition of claim 1, wherein the porous silicon core comprises an etched crystalline silicon material (para (0016] "CSS is prepared by etching silica with base comprising a first metal ion, such as NaOH, to form core(SiO2)­ shell(metal silicate particles, such as core(SiO2)-shell (Na2SiO3) particles"; para (0052] "The most common example is seen in the quartz crystalline form of silica SiO2"; para (0134] "The process for making the core shell silica particles comprises of etching the original silica in order to form metal silicate layers").  Regarding claim 12, Pan discloses the composition of claim 10, wherein the porous silicon core comprises a chemical stain etched crystalline silicon material (para (0016] "CSS is prepared by etching silica with base comprising a first metal ion, such as NaOH"; para (0193] "CSS can be made from any kind of silica materials, for example rigid particles like fumed silica, or porous particles like amorphous dental silica abrasives: high cleaning silica Zeodent 105; regular silica like Zeodent 114, or thickening silica like Zeodent 165"; para (0194] "The amount of silica etched away depends on the BET specific area of the silica particles - particles with a greater surface area will be etched less deep. The amount of etching also depends on the ratio of silica to base. It was found that when the weight ratio of Zeodent 105 silica vs 50% NaOH solution= 2.02 (endpoint), all silica dissolves").   Regarding claim 13, Pan discloses the composition of claim 1,wherein the porous silicon core comprises a microporous etched silicon material (para (0051] "Amorphous silica, silica gel, is produced by the acidification of solutions of sodium silicate. An initially formed gelatinous precipitate is then washed and then dehydrated to produce colorless microporous silica"; para (0134] "The process for making the core shell silica particles comprises of etching the original silica in order to form metal silicate layers").  Regarding claim 19, Pan discloses that the antibacterial agent may be Zn-CSS (a small-molecule agent).   Regarding claim 20, Pan discloses the composition of claim 19, wherein the therapeutic agent is a negatively-charged therapeutic agent (para [0114) "An embodiment of the composition optionally comprises at least one orally acceptable source of fluoride ions [F-)").  Regarding claim 35, Pan further teaches a pharmaceutical composition comprising the composition and a pharmaceutically acceptable carrier (para (0092] "In a further aspect, the present invention provides a composition comprising the core shell silica particles as defined above"; para (0098] "In another embodiment of the invention, the composition may take any dosage form useful for oral administration"; para (0095] "The composition may comprise the core shell silica particles as defined above and a carrier. In a preferred embodiment the composition is an oral care composition and further comprises an orally acceptable carrier").  Regarding claim 35, Pan further teaches a pharmaceutical composition comprising the composition and a pharmaceutically acceptable carrier (para [0092] "In a further aspect, the present invention provides a composition comprising the core shell silica particles as defined above"; para [0098) "In another embodiment of the invention, the composition may take any dosage form useful for oral administration"; para [0095) "The composition may comprise the core shell silica particles as defined above and a carrier. In a preferred embodiment the composition is an oral care composition and further comprises an orally acceptable carrier'').
Applicant argues that Pan fails to teach a porous silicon core comprising an etched crystalline silicon material.
Applicant’s arguments have been fully considered but are not found persuasive.  Pan teaches that each core shell silica particle comprises a silica core, and a surface of the porous silica core is etched with metal silicate (abstract; paragraphs 8-13), wherein the silica is chosen from precipitates silica, which comprise mesoporous quartz crystalline silica SiO2 (paragraphs 48-52).  This is a porous silicon core comprising an etched crystalline silicon material.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 12, 19-20, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/095608 A1 to Pan.  The relevant portions of Pan are given above.  In addition, Pan does teach that the therapeutic agent is in an aqueous carrier that is admixed with the particle composition (para (0103] "the composition comprising a carrier''; para (0104] "The carrier may include, but is not limited to water or other aqueous solvent systems"; para (0129] "In one embodiment of the composition, the composition comprises about 65 percent - 99.9 percent of the carrier and further included ingredients, i.e. one or more of anti-caries agents, desensitizing agents, ... an active agent for prevention or treatment of a condition or disorder of hard or soft tissue of the oral cavity, a whitening agent and combinations thereof').  Pan further teaches a metal salt concentration is present at 0.01 -3.0 weight percent of the composition (para [0097] "In an embodiment, the metal salt is present at 0.01 -3.0 weight percent of the composition").  Pan further teaches that each core shell silica particle comprises a silica core, and a surface of the porous silica core is etched with metal silicate (abstract; paragraphs 8-13), wherein the silica is chosen from precipitates silica, which comprise mesoporous quartz crystalline silica SiO2 (paragraphs 48-52).  This is a porous silicon core comprising an etched crystalline silicon material.  This is a porous silicon core comprising an etched crystalline silicon material.
Pan fails “wherein the layer on the surface of the particle is formed by treating a porous silicon precursor silicon precursor particle with an aqueous solution comprising the therapeutic agent and a metal salt.”  Pan further fails to teach “wherein the aqueous solution comprises a concentration of metal salt of at least 0.1 molar.” 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to treat the porous silicon precursor particle with an aqueous solution comprising the therapeutic agent and metal salt.   The motivation for this is that Pan teach combining an aqueous solution comprising the therapeutic agent with the particles, one of ordinary skill in the art would have found it obvious that the therapeutic agent can be included in the aqueous solution used to form the surface layer on the particles.  It would have been further obvious to optimize the concentration of metal salt in the aqueous solution to improve the efficacy of the composition, and in this way, find at least 0.1 molar through routine experimentation. Pan provides sufficient guidance to this end, as it teaches that the metal salt is present at 0.01-3.0 weight percent, which overlaps with the instant range. “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.
Applicant argues that Pan fails to teach a porous silicon core comprising an etched crystalline silicon material.
Applicant’s arguments have been fully considered but are not found persuasive.  Pan teaches that each core shell silica particle comprises a silica core, and a surface of the porous silica core is etched with metal silicate (abstract; paragraphs 8-13), wherein the silica is chosen from precipitates silica, which comprise mesoporous quartz crystalline silica SiO2 (paragraphs 48-52).  This is a porous silicon core comprising an etched crystalline silicon material.


Claims 1-11, 19-20, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/095608 A1 to Pan in view of US 2009/0297441 A1 to Canhamet.  The relevant portions of Pan are given above. 
Pan fails to teach “wherein the particle is a photoluminescent particle.”  Pan further fails to teach “wherein the porous silicon core comprises an etched crystalline silicon material.”
Canhamet teaches a particle for delivery of a therapeutic agent comprising a porous silicon core (para [0174) "the silicon, more specifically porous silicon, molecular imaging agent can be constructed to carry genes or therapeutic agents. The porous silicon agent would typically biodegrade at a specific site of disease to deliver the contents to the targeted tissues"). Canhamet further teaches that the particle may be a photoluminescent particle (para [0055) "With regard, in particular, to the use of the modality fluorescent imaging, the photoluminescent properties of silicon (particularly nanostructured silicon) may be exploited ... the silicon may be both biodegradable and photoluminescent"; para [0066) "Strongly photoluminescent porous silicon can be prepared by exposing a silicon wafer to light, for example white light, whilst anodisation takes place"). Given that Canhamet teaches a photoluminescent particle with a porous silicon core which can be used for fluorescent imaging (para [0055]),
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a photoluminescent particle as the particle of Pan, as taught by Canhamet.  The motivation for this is that in by so doing, it would allow for the use of the particle for fluorescent imaging applications. Regarding claim 9, Pan in view of Canhamet discloses the composition of claim 8, and Canhamet further teaches wherein the particle emits light in a range from 500 nm to 1000 nm (para [0055) "With regard, in particular, to the use of the modality fluorescent imaging, the photoluminescent properties of silicon (particularly nanostructured silicon) may be exploited	The peak wavelength of emission may lie in the range corresponding to the visible and/or near-infrared, i.e. 400 nm to 1100 nm and preferably 700 11111 to 1100 nm").  Regarding claim 11, Pan discloses the composition of claim 10, but does not teach wherein the porous silicon core comprises an electrochemically etched crystalline silicon material. However, Canhamet teaches a particle for delivery  of a therapeutic  agent comprising a porous silicon core (para [0174] "the silicon, more specifically porous silicon, molecular imaging agent can be constructed to carry genes or therapeutic agents. The porous silicon agent would typically biodegrade at a specific site of disease to deliver the contents to the targeted tissues"). Canhamet further teaches that the particle can be prepared by electrochemical etching (para [0129) "bulk crystalline silicon can be rendered porous by partial electrochemical dissolution in hydrofluoric acid based solutions. This etching process generates a silicon structure that retains the crystallinity and the crystallographic orientation of the original bulk material").  Given that Canhamet teaches that its porous silicon core particles may be used for therapeutic applications (para [0174]), and Pan teaches therapeutic compositions comprising porous silicon core particles, one of ordinary skill in the art would have found it obvious that the microporous porous silicon core particles of the therapeutic composition Pan may be prepared by electrochemical etching, as taught by Canhamet.
Applicant argues that the Examiner has not provided a valid reason for combining Pan and Canhamet. Although the Examiner contends that one of ordinary skill in the art, with Pan in hand, would have looked to Canhamet to allow for the use of the particles for fluorescent imaging applications, nowhere does Pan indicate any interest or need for such imaging applications. Furthermore, although Canhamet briefly mentions the possible use of its particles in the delivery of a therapeutic agent, this mention would not have been sufficient for the artisan of ordinary skill in the art, with Pan in hand, to combine the electrochemically etched particles of Canhamet with the compositions of Pan.  Applicants submit that the Examiner has therefore failed to make a prima facie case for obviousness of the rejected claims, because there is no reasonable motivation for the combination of Pan with Canhamet. Instead, the Examiner has relied on the applicants' own disclosure to pick and choose features from the prior art, in hindsight, that would have allegedly rendered the rejected claims obvious. 
Applicant’s arguments have been fully considered but are not found persuasive.  The examiner has not relied on applicant’s disclosure to sustain the rejection, but on the disclosures found in Pan, Canhamet, and what those disclosures would have conveyed to one of ordinary skill in the art.  Pan fails to teach “wherein the particle is a photoluminescent particle.”  Pan further fails to teach “wherein the porous silicon core comprises an etched crystalline silicon material.”  Canhamet teaches a particle for delivery of a therapeutic agent comprising a porous silicon core (para [0174) "the silicon, more specifically porous silicon, molecular imaging agent can be constructed to carry genes or therapeutic agents. The porous silicon agent would typically biodegrade at a specific site of disease to deliver the contents to the targeted tissues"). Canhamet further teaches that the particle may be a photoluminescent particle (para [0055) "With regard, in particular, to the use of the modality fluorescent imaging, the photoluminescent properties of silicon (particularly nanostructured silicon) may be exploited ... the silicon may be both biodegradable and photoluminescent"; para [0066) "Strongly photoluminescent porous silicon can be prepared by exposing a silicon wafer to light, for example white light, whilst anodisation takes place"). Given that Canhamet teaches a photoluminescent particle with a porous silicon core which can be used for fluorescent imaging (para [0055]).  It would have been obvious to use a photoluminescent particle as the particle of Pan, as taught by Canhamet.  The motivation for this is that in by so doing, it would allow for the use of the particle for fluorescent imaging applications.  This stems fully from the teachings contained within Pan and Canhamet, and not on applican’ts own disclosure. 

Claims 1-7, 10, 12, and 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of WO 2014/201276 A1 to Shen.  The relevant portions of Pan are given above.
Pan fails to teach “wherein the therapeutic agent is an oligonucleotide.”
Shen teaches a particle comprising a porous silicon core for delivery of a therapeutic agent, wherein the therapeutic agent is an oligonucleotide (para [0167] "The discoidal porous silicon (spin) particles described herein can serve as facile delivery vehicles for RNA-based gene silencing agents"). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an oligonucleotide as the therapeutic agent of Pan.  The motivation for doing this is that Shen teaches that its porous silicon core particles may be used for therapeutic applications (para (0008] "The invention also provides a method of treating or ameliorating one or more symptoms of cancer in an animal in need thereof. Such a method generally includes the step of providing or administering to the animal, either systemically, or locally at one or more regions or sites within, or about the body of the animal an effective amount of at least a first drug delivery agent disclosed herein") and Pan teaches therapeutic compositions comprising porous silicon core particles, one of ordinary skill in the art would have found it obvious that the porous silicon core particles of the therapeutic composition Pan may be used to deliver oligonucleotide therapeutic agents, as taught by Shen.  Regarding claim 22, Pan in view of Shen discloses the composition of claim 21, and Shen further teaches wherein the oligonucleotide is a DNA, an RNA, an siRNA, or a micro-RNA (para [0167] "The discoidal porous silicon (spin) particles described herein can serve as facile delivery vehicles for RNA-based gene silencing agents"; para [0018] "the therapeutic agent may be selected from the group consisting of genes, nucleic acids, shRNAs, siRNAs, microRNAs, DNA fragments, RNA fragments, plasmids, and combinations thereof').  Regarding claim 23, Pan in view of Shen discloses the composition of claim 22, and Shen further teaches wherein the oligonucleotide is an RNA (para [0167] "The discoidal porous silicon (spin) particles described herein can serve as facile delivery vehicles for RNA-based gene silencing agents"; para [0018] "the therapeutic agent may be selected from the group consisting of genes, nucleic acids, shRNAs, siRNAs, microRNAs, DNA fragments, RNA fragments, plasmids, and combinations thereof').  Regarding claim 24, Pan in view of Shen discloses the composition of claim 23, and Shen further teaches wherein the RNA is an siRNA (para [0018) "In an illustrative embodiment, the therapeutic agent is a siRNA or a microRNA that silences one or more genes expressed by the cancer cells or the tumor").  Regarding claim 25, Pan discloses the composition of claim 1, but does not teach wherein the particle comprises a targeting agent. However, Shen teaches a particle comprising a porous silicon core for delivery of a therapeutic agent (para [0167) ''The disclosed porous silicon (spin) particles described herein can serve as facile delivery vehicles for RNA-based gene silencing agents"), wherein the particle comprises a targeting agent (para [0015) "the porous particle may have at least one targeting moiety on its surface specifically directed against a target cell"; para [0147] "'Targeting moiety" is any factor that may facilitate targeting of a specific site by a particle"). Given that Shen teaches that its porous silicon core particles may be used for therapeutic applications (para [0008) "The invention also provides a method of treating or ameliorating one or more symptoms of cancer in an animal in need thereof. Such a method generally includes the step of providing or administering to the animal, either systemically, or locally at one or more regions or sites within, or about the body of the animal an effective amount of at least a first drug delivery agent disclosed herein") and Pan teaches therapeutic compositions comprising porous silicon core particles, one of ordinary skill in the art would have found it obvious that the porous silicon core particles of the therapeutic composition Pan may comprise a targeting agent, as taught by Shen, in order to facilitate targeting of the therapeutic particles to specific target cells.  Regarding claim 26, Pan in view of Shen discloses the composition of claim 25, but do not specifically teach wherein the targeting agent is a neuronal targeting agent. However, Shen does teach that the composition may be used for delivering anti-cancer agents (para [0008) ''The invention also provides a method of treating or ameliorating one or more symptoms of cancer in an animal in need thereof. Such a method generally includes the step of providing or administering to the animal, either systemically, or locally at one or more regions or sites within, or about the body of the animal an effective amount of at least a first drug delivery agent disclosed herein"), and further teaches gliomas that arise from tissues of the nervous system (para (0131) "The term "glioma," as used herein, includes, without limitation, tumors that arise from non-neuronal cells of the central nervous system, such as from glial and related cells, such as ependymal cells, astrocytes, oligodendrocytes, and such like. The term glioma comprises disease conditions such as, without limitation, ependymomas, astrocytomas (and in particular, glioblastomas), oligodendrogliomas, oligoastrocytomas, and other gliomas of mixed origin, e.g., those originating from more than one type of cell, including cells of astrocytes, ependymal cells and/or oligodendrocytes. The affected tissue may include any one or more portions of the nervous system, such as, without limitation, the brain, spinal cord tissue, and such like"). One of ordinary skill in the art therefore would have found it obvious to have a targeting agent that is a neuronal targeting agent in order to selectively direct the therapeutic particles to diseased cells of the nervous system.  Regarding claim 27, Pan discloses the composition of claim 1, but does not teach wherein the particle comprises a cell-penetrating agent. However, Shen teaches a particle comprising a porous silicon core for delivery of a therapeutic agent (para [0167] "The discoidal porous silicon (spin) particles described herein can serve as facile delivery vehicles for RNA-based gene silencing agents"), wherein the particle comprises a cell-penetrating agent (para (0022] "The polycation-functionalized nanoporous silicon formulations of the present invention may also further optionally include one or more additional components to aid, facilitate, or improve delivery of a pro-drug and/or an active metabolite contained therein, including, without limitation, one or more liposomes, lipid particles, lipid complexes"). Given that Shen teaches that its porous silicon core particles may be used for therapeutic applications (para (0008] "The invention also provides a method of treating or ameliorating one or more symptoms of cancer in an animal in need thereof. Such a method generally includes the step of providing or administering to the animal, either systemically, or locally at one or more regions or sites within, or about the body of the animal an effective amount of at least a first drug delivery agent disclosed herein") and Pan teaches therapeutic compositions comprising porous silicon core particles, one of ordinary skill in the art would have found it obvious that the porous silicon core particles of the therapeutic composition Pan may comprise a cell-penetrating agent, as taught by Shen, in order to facilitate delivery of the therapeutic particles into target cells.  Regarding claim 28, Pan in view of Shen discloses the composition of claim 27, and Shen further teaches wherein the cell-penetrating agent is a lipidated peptide (para [0022] "The polycation-functionalized nanoporous silicon formulations of the present invention may also further optionally include one or more additional components to aid, facilitate, or improve delivery of a pro-drug and/or an active metabolite contained therein, including, without limitation, one or more liposomes, lipid particles, lipid complexes").  Regarding claim 29, Pan discloses the composition of claim 1, but does not teach wherein the particle comprises a targeting agent and a cell-penetrating agent. However, Shen teaches a particle comprising a porous silicon core for delivery of a therapeutic agent (para (0167] "The discoidal porous silicon (spin) particles described herein can serve as facile delivery vehicles for RNA-based gene silencing agents"). Shen further teaches wherein the particle comprises a targeting agent (para (0015] "the porous particle may have at least one targeting moiety on its surface specifically directed against a target cell"; para (0147] ""Targeting moiety" is any factor that may facilitate targeting of a specific site by a particle"), and wherein the particle comprises a cell-penetrating agent (para [0022] "The polycation-functionalized nanoporous silicon formulations of the present invention may also further optionally include one or more additional components to aid, facilitate, or improve delivery of a pro-drug and/or an active metabolite contained therein, including, without limitation, one or more liposomes, lipid particles, lipid complexes"). Given that Shen teaches that its porous silicon core particles may be used for therapeutic applications (para (0008] "The invention also provides a method of treating or ameliorating one or more symptoms of cancer in an animal in need thereof. Such a method generally includes the step of providing or administering to the animal, either systemically, or locally at one or more regions or sites within, or about the body of the animal an effective amount of at least a first drug delivery agent disclosed herein") and Pan teaches therapeutic compositions comprising porous silicon core particles, one of ordinary skill in the art would have found it obvious that the porous silicon core particles of the therapeutic composition Pan may comprise a cell-penetrating agent, as taught by Shen, in order to facilitate targeting of the therapeutic particles to specific target cells and to facilitate delivery of the therapeutic particles into said target cells.  Regarding claim 30, Pan discloses the composition of claim 1, but does not teach wherein the porous silicon core comprises an oxidized porous silicon material. However, Shen teaches a particle comprising a porous silicon core for delivery of a therapeutic agent (para [0167] "The discoidal porous silicon (spin) particles described herein can serve as facile delivery vehicles for RNA­ based gene silencing agents"). Shen further teaches wherein the porous silicon core comprises an oxidized porous silicon material (para (0187] "Fabrication of the PCPS Delivery System The surface of the porous silicon microparticle was first oxidized with H2O2/H2SO4 to expose a hydroxyl group that was used to conjugate APTES"; para [0215] "Preparation of spin particles. spin particles were fabricated by electrochemical etching of silicon wafers.	he spin particles were oxidized with H2O2 (30 percent) at 100 degrees centigrade for 2 hrs to add the -OH functionality on the surface").  Given that Shen teaches that its porous silicon core particles may be used for therapeutic applications (para [0008] "The invention also provides a method of treating or ameliorating one or more symptoms of cancer in an animal in need thereof. Such a method generally includes the step of providing or administering to the animal, either systemically, or locally at one or more regions or sites within, or about the body of the animal an effective amount of at least a first drug delivery agent disclosed herein") and Pan teaches therapeutic compositions comprising porous silicon core particles, one of ordinary skill in the art would have found it obvious that the porous silicon core particles of the therapeutic composition Pan may comprise an oxidized porous silicon material, as taught by Shen.  Regarding claim 31, Pan in view of Shen discloses the composition of claim 30, but do not teach wherein the oxidized porous silicon material has been oxidized at a temperature above 150.degrees.C. However, Shen does teach that the oxidized porous silicon material has been oxidized at a high temperature (para [0215] "Preparation of spin particles. spin particles were fabricated by electrochemical etching of silicon wafers	The spin particles were oxidized with H2O2 (30 percent) at 100 degrees centigrade for 2 hrs to add the -OH functionality on the surface"). Effective parameters, such as an effective temperature, is a parameter that a person of ordinary skill in the art would routinely optimize. It would have been customary for an artisan of ordinary skill to determine the optimal temperature for oxidizing porous silicon material, such as a temperature above 150 degrees C, needed to achieve the desired results.  Regarding claim 32, Pan in view of Shen discloses the composition of claim 30, but do not further teaches wherein the oxidized porous silicon material has been oxidized in air. However, Shen does teach that the porous silicon material may be oxidized using water as the oxidant (para (0147] "immersion of porous silica or oxidized silicon surface into water may lead to an acquisition of a negative charge on the surface"). Given that air often comprises water vapor, one of ordinary skill in the art would have found it obvious wherein the oxidized porous silicon material has been oxidized in air.  Regarding claim 33, Pan in view of Shen discloses the composition of claim 30, and Shen further teaches wherein the oxidized porous silicon material has been oxidized in solution by reaction with a chemical oxidant (para (0147] "immersion of porous silica or oxidized silicon surface into water may lead to an acquisition of a negative charge on the surface").  Regarding claim 34, Pan in view of Shen discloses the composition of claim 33, and Shen further teaches wherein the chemical oxidant is water (para (0147] "immersion of porous silica or oxidized silicon surface into water may lead to an acquisition of a negative charge on the surface").
Applicant argues that the Examiner has failed to identify a reasonable basis for combining Pan with Shen and has therefore failed to make a prima facie case for obviousness of the rejected claims.  In contrast to the oral care particles of Pan, the drng delivery particles of Shen are intended for the systemic delivery of a therapeutic agent to a treated individual, in particular, for the delivery of anti-cancer drngs to tumor cells. As noted at paragraph 0018 of Shen, the compositions are preferably adapted for parenteral.  The Examiner has provided no reasonable basis that would motivate one of ordinary skill in the art to combine the core shell particles of Pan, which are designed for use in the oral cavity, with the genetic constructs of Shen, which are designed for systemic delivery to tumor cells. Instead, as was also the case with the combination of Pan and Shen, the Examiner has improperly relied on the applicants' own disclosure, in hindsight, to achieve the invention, as claimed. 
Applicant’s arguments have been fully considered but are not found persuasive.  Applicant’s arguments have been fully considered but are not found persuasive.  The examiner has not relied on applicant’s disclosure to sustain the rejection, but on the disclosures found in Pan, Shen, and what those disclosures would have conveyed to one of ordinary skill in the art. 
The artisan would not agree with applicant that oral and systemic delivery are two different routes, but rather understand that oral delivery is a form of systemic delivery.   Regarding applicant’s argument that Shen prefers transdermal administration, the examiner’s response is that a reference is not limited to preferred embodiments but may be relied on for all that it teaches.  Shen teaches a particle comprising a porous silicon core for delivery of a therapeutic agent, wherein the therapeutic agent is an oligonucleotide (para [0167] "The discoidal porous silicon (spin) particles described herein can serve as facile delivery vehicles for RNA-based gene silencing agents").  It would have been obvious to incorporate an oligonucleotide as the therapeutic agent of Pan.  The motivation for doing this is that Shen teaches that its porous silicon core particles may be used for therapeutic applications (para (0008] "The invention also provides a method of treating or ameliorating one or more symptoms of cancer in an animal in need thereof. Such a method generally includes the step of providing or administering to the animal, either systemically, or locally at one or more regions or sites within, or about the body of the animal an effective amount of at least a first drug delivery agent disclosed herein") and Pan teaches therapeutic compositions comprising porous silicon core particles, one of ordinary skill in the art would have found it obvious that the porous silicon core particles of the therapeutic composition Pan may be used to deliver oligonucleotide therapeutic agents, as taught by Shen.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


September 6, 2022